Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it recites “sampling the neural network structure to generate a network block” (line 2). However, line 1 recites “A method for generating a neural network structure.” Generating a neural network structure implies that the neural network structure does not yet exist. So it seems impossible to “sample the neural network structure” as part of the method of generating the neural network structure. So the “sampling” limitation is indefinite because it cannot be determined exactly what operation it describes or how it is performed.
Regarding Claim 2, it recites “ . . . network parameters corresponding to the at least one type of network layers, and a connection mode between the at least one type of network layers, and stacking the at least one type of network layers to obtain a network block” (emphasis added) This makes for a confusing list, as it appears that the final operation (stacking the at least one ; and stacking the at least one type of network layers to obtain a network block.”
Regarding Claim 3, it recites “the network layer” (line 1). However, claim 1 recites “at least one network layer.” It cannot be determined which of the potentially multiple network layers is being referred to as “the network layer.”
Regarding Claim 5, it recites “adjusting the probability vector” (line 3). The term “the probability vector” lacks antecedent basis as it is not previously mentioned in the present claim or in claim 1. There is a probability vector in claim 2, but the present claim depends on claim 1, not on claim 2.
Regarding Claim 8, it recites “adding the frequency of calculating the error value using the loss function by 1 . . .” (line 6). The examiner is unable to ascertain the meaning of this phrase. It is unclear what the frequency is being added to. It is unclear if this is describing an incrementing function, or what it would mean to increment a frequency. The concept of “a frequency of calculating the error value” in the present claim is confusing and not described clearly in the present claim.
Regarding Claim 9, it recites “subtracting a preset proportion of network computing complexity and a preset proportion of network density based on the predictive accuracy to obtain an accuracy corresponding to the sampling neural network, the network computing complexity and the network density corresponding to the sampling neural network.” The examiner is unable 
Regarding Claim 10, it recites “in response to that the accuracy does not meet a preset condition, regenerating a new network block according to the accuracy until a sampling neural network constructed by the new network block meets the preset condition” (lines 11-13, emphasis added). However, the present claim previously recites N accuracies, so it cannot be determined which of the N accuracies is being referred to as “the accuracy.” In addition, because the present claim generally describes N network blocks, it is unclear if the present limitation regenerates a single network block, all N network blocks, or some other number of network blocks.
Regarding Claim 11, it recites “in response to that the accuracy does not meet the preset condition and the sampling for the neural network structure has reached a preset frequency . . .” (lines 6-7). It is unclear what it means for the sampling to have “reached a preset frequency.” In claim 1, sampling is only performed once, so the concept of a “sampling frequency” is undefined.
Regarding Claim 12, it recites “sampling the neural network structure to generate a network block” (line 5). However, in a similar manner to claim 1, line 1 recites “An apparatus for generating a neural network structure.” Generating a neural network structure implies that the neural network structure does not yet exist. So it seems impossible to “sample the neural network structure” as part of the method of generating the neural network structure. So the “sampling” 
Regarding Claim 15, it recites “adjusting the probability vector” (line 3). The term “the probability vector” lacks antecedent basis as it is not previously mentioned in the present claim or in claim 12. There is a probability vector in claim 13, but the present claim depends on claim 12, not on claim 13.
Regarding Claim 17, it recites “add the frequency of calculating the error value using the loss function by 1 . . .” (line 12). The examiner is unable to ascertain the meaning of this phrase. It is unclear what the frequency is being added to. It is unclear if this is describing an incrementing function, or what it would mean to increment a frequency. The concept of “a frequency of calculating the error value” in the present claim is confusing and not described clearly in the present claim.
Regarding Claim 18, it recites “subtracting a preset proportion of network computing complexity and a preset proportion of network density based on the predictive accuracy to obtain an accuracy corresponding to the sampling neural network, the network computing complexity and the network density corresponding to the sampling neural network.” In a similar manner to claim 9, the examiner is unable to make any sense of this limitation. It is unclear what it means to subtract “a preset proportion of network computing complexity and a preset proportion of network density.” Are parts of a computer removed, or are parts of a neural network being removed? What does it mean to subtract complexity and density, and how are these operations performed?
Regarding Claim 19, it recites “in response to that the accuracy does not meet the preset condition and the sampling for the neural network structure has reached a preset frequency . . .” 
Regarding Claim 20, it recites “sampling the neural network structure to generate a network block” (line 4). The term “the neural network structure” lacks antecedent basis, so it is indefinite.
Regarding Claims 4, 6-7, 13-14, and 16, they are rejected as being dependent on rejected base claims.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. None of the prior art of record teaches all of the limitations of independent claims 1, 12, and 20. Han et al. (U.S. 2018/0114110) teaches generating a new deep neural network by reducing the size of layers of an original deep neural network to meet speed or memory size requirements. Han trains the new neural network until accuracy reaches a preset condition, but does not generate a new neural network block if accuracy is unable to achieve the preset condition. Fiszelew, A., et al. (“Finding optimal neural network architecture using genetic algorithms,” Advances in computer science and engineering research in computing science 27 (2007): 15-24) teaches using an evolutionary algorithm to find an optimal neural network architecture, continuing to evolve the architecture until accuracy meets preset requirements, but the operations are described in vague terms and the algorithm does not generate network blocks as recited by the present claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918.  The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.